Case 1:18-cv-01580-RCL Document 29-4 Filed 09/09/20 Page 1 of 11




                     EXHIBIT 1
Case 1:18-cv-01580-RCL Document 29-4 Filed 09/09/20 Page 2 of 11




                         TAB F-1

Affidavit of Alice Kirton, dated June 18, 2017




                                                                Tab F-1
                                                            Page 1 of 10
        Case 1:18-cv-01580-RCL Document 29-4 Filed 09/09/20 Page 3 of 11




                                     Affidavit of Alice Kirton

I, Alicia Kirton am an _X__ employee of ___applicant to __ former employee of Federal
Emergency Management Agency:

(Office) OCFO                  _

(Division) Budget and Analysis Division

(Branch) Funds Control

Located in Washington, DC

In the capacity of Budget Analyst

Grade __GS-13_________between (date)_9/2007____ and (date)_________current __x_____

My telephone number during working hours is           804-691-4796

I HAVE BEEN ADVISED OF THE FOLLOWING:

I am required by Federal regulations to cooperate fully and promptly with the investigator who has
been assigned to conduct a thorough and impartial investigation into a complaint of discrimination
against Department of Homeland Security, Federal Emergency Management Agency. I must
provide a statement for the investigative report which is true and complete to the best of her
knowledge and which discloses all of her firsthand knowledge having a bearing on the merits of
the complaint. The statement is provided under oath (or affirmation), without a pledge of
confidentiality, in accordance with Equal Employment Opportunity Commission rules and
regulations and Federal Emergency Management Agency. The Complainant and the appropriate
departmental officials involved in the EEO complaint process will receive the entire investigative
file. I have the right to review my statement prior to signing it and may make initialized corrections
if it is incomplete or inaccurate. I have the right to receive a copy of the signed statement.

Having been advised of the above information about my role as a witness in the investigative
process, I solemnly swear ___x_____ affirm ___x____ the statement which follows is true and
complete to the best of my knowledge and belief, and addresses the issues and concerns raise with
me by the investigator.




Initials _ARK_____                                1

                                                                                             Tab F-1
                                                                                         Page 2 of 10
       Case 1:18-cv-01580-RCL Document 29-4 Filed 09/09/20 Page 4 of 11




1. What is your name, position title, series, and grade?

answer: Alicia R. Kirton, Budget Analyst, 0560/ 13

2. How long have you worked for the U.S. Department of Homeland Security?

answer: 10 Years

3. What is your race?

answer: African American

4. What is your color?

answer: Brown

5. What are your job duties?

answer: Allocate funds to each assigned program with the IFMIS (Funding system) system,
ensure the program funding is balanced. Approved lines of accounting in the BRT (budget
reporting Tool) system based on the approved FDD (Funds Disposition Document) other duties
as assigned

6. Who is your first and second-line supervisor? Please list title and grade.

answer: Melissa Ellis, Supervisor (Funds Control Branch) – GS-15

The following has been accepted for investigation:

Issue #1
On January 21, 2016, your request to work from home 100% based on meeting the
criteria’s outlined in the FEMA telework policy and/or change your duty station and
telework schedule; result ending in the request being denied to include the change of duty
station. Management approved similar requests from two similarly situated Caucasian
employees in your division.

7. When did you request to change your duty station?

answer: request was December 22, 2015

8. Why were you requesting to change your duty station?

answer: Based on my supervisors’ denial of my 100% telework request. It was my understanding
that changing my duty station was also denied.




Initials _ARK_____                            2

                                                                                       Tab F-1
                                                                                   Page 3 of 10
       Case 1:18-cv-01580-RCL Document 29-4 Filed 09/09/20 Page 5 of 11




9. Was your request for a duty station change verbal or in writing?

answer: Initially in November 2015, it was verbal. Then I made the request again based on my
supervisor Melissa Ellis's response to my 100% telework request which was based on the
agencies telework policy

10. If in writing, who did you submit your request to?

answer: In my supervisor Melissa Ellis’s Written denial on December 29, 2015 to grant me the
privilege of 100% telework, she mentioned the change of duty station as if it was an option yet
there was still a continual denial.

11. Who denied your request to change your duty station?

answer: Melissa Ellis, Supervisor

12. What reason were you given for the denial of your request to change your duty station?

answer: My supervisor Melissa Ellis stated my job required me to be in the office based on a
position description that was written back in 2007 which was before the technology changes
were implemented. Along with that comment, she stated the BPAD policy for telework doesn't
allow me to perform 100% telework. However, the BPAD policy has not been seen in writing.

13. Did you speak with anyone in management regarding the denial of your request to
    change your duty station?

answer: Yes; however not as an individual subject matter, Shalini Benson, my the 2nd line
supervisor at the time (no longer with OCFO). She verbally stated that it wasn’t where I
performed the work but it was the work that was priority. When I later remind her of what she
stated, she denied making the statement


14. Who did you speak with?

answer: Shalini Benson (former OCFO Deputy Budget Director)

When did you speak with he/she?

answer: Initially in October 2015, after I returned from my brother’s funeral, then Feb 2, 2016
and April 19, 2016. (via Email)

15. What response did you receive?

answer: No comment from Shalini Benson pertaining to the change of duty station however; she
agreed with Melissa Ellis that it was the supervisor’s choice as to who she allowed the privilege
to partake in the 100% telework. The change of duty station request became lost in the request.

Initials _ARK_____                              3

                                                                                          Tab F-1
                                                                                      Page 4 of 10
        Case 1:18-cv-01580-RCL Document 29-4 Filed 09/09/20 Page 6 of 11




16. Are you aware of any similarly situated employees whose request to change duty station
    requests were approved?

answer: Yes, I am aware of a fellow co-worker, Mark Miller’s duty station was changed to his
home state of Oklahoma after they allowed him to perform the 100% telework for well over a
year if not two years.

17. If so, can you provide their names, titles, race, and color?

answer: Mark Miller was a Sr budget analyst but they changed his title (unsure what it is)
sometime after they changed his duty station; GS14 Caucasian


18. Why do you believe your race was a factor in your request for 100% telework based on
    the Telework policy or to change my duty station being denied?

answer: My request was in line with all the criteria according to the policy guidance of receiving
the privilege, yet after numerous justification had to be given to my supervisor. I ensured my
information was based on the scope of the policy, yet I was still denied. Then later in the year I
requested the privilege in order to heal properly from surgery and continuous probing, request
for additional information, and questions concerning the validity of request, was being
performed, while blatantly ignoring the risk of further injury of my knee. I informed Melissa
Ellis I had medical issues during our first conversation and she told me to send her an email
explaining how I would perform my duties from home. Yet despite the option of 95-100%
telework being a privilege in place no non bias consideration was given. Her behavior gave the
perception of abuse of power with no sensitivity or lack of staff centered concern for me as an
employee, yet the Caucasians where not put through the same vigorous process (base on fellow
co-worker random unofficial discussions).

For example, initially Mark Miller, a Caucasian co worker was allowed to perform 100%
telework to take care of his wife, when an African American co worker asked for the same
privilege to take care of her brother she was told that the telework policy doesn’t allow you to
work from home to take care of family members.

Another example: Jennifer Wolthman, a Caucasian co worker was hired and immediately
allowed to perform 100% telework from New Jersey because her husband changed employment
locations. Jennifer Wolthman places on the calendar that she comes into the office two days a
week but does not. The Records from security downstairs can provide accurate documentation as
we must use our ID Card to gain access into and out the office building.

Another example: Dr. Cladie Spears, an African American CFO Employee was on deployment
in 2016 and her mother became ill with declining health; She requested 100% telework and was
granted a few weeks and then told to return to work or request FMLA or request leave. The
African American employee expressed the financial hardship of taking LWOP and undue stress
being denied to continue 100% telework until her mother health moved to a stable position and

Initials _ARK_____                               4

                                                                                           Tab F-1
                                                                                       Page 5 of 10
        Case 1:18-cv-01580-RCL Document 29-4 Filed 09/09/20 Page 7 of 11




no options was offered other than advance leave. This employee had no job issues with job
performance prior or during time away from the office; during 100% telework. She submitted
reasonable accommodation documents and completed the FMLA required documents as part of
the continuous back and forth with the CFO leadership.

19. Why do you believe your color was a factor in your request for a change in duty station
    being denied?

answer: When I returned from performing military duty, Melissa Ellis and I had a meeting and I
was very honest with her and told her that I was dealing with some health issues that occurred
while I was on active military duty. If changing my duty station or allowing me to telework
100% is based on circumstance, it would have been fair and equitable to review my situation
with the care, and consideration of the opportunity granting the privilege as the Caucasian
individuals. Although both changing my duty station and working from home is a privilege
based on the supervisor’s discretion, only the Caucasian people has been permitted to do so. An
Example: one Caucasian person (Donald Bunn) was allowed to perform the 100% telework until
he was ready to retire (sometime in 2016 or mid-late 2015).

20. When did you request telework?

answer: Initially the 100% telework request was made December 18, 2015

21. Why were you requesting 100% telework?

answer: 1. It provided me the opportunity to follow the doctor’s health plan and deal with my
health issues in a more discreet manner. 2. It is a privileged opportunity (that I met all criteria’s)
for all employees as a way to save the government money, 3. It provided me a better quality
home/work life balance.

22. Was your request for 100% telework verbal or in writing?

answer: My request was in writing

23. If in writing, who did you submit your request to?

answer: Based on the regulation it was sent to my first line supervisor Melissa Ellis

24. Who denied your 100% telework request?

answer: My supervisor Melissa Ellis

25. What reason were you given for the denial of your 100% telework request?

answer: Initially it was based on what she called a BPAD policy that was never given to
employees whom the policy governs. If BPAD had such a policy, why wasn’t it provided to me



Initials _ARK_____                                 5

                                                                                              Tab F-1
                                                                                          Page 6 of 10
       Case 1:18-cv-01580-RCL Document 29-4 Filed 09/09/20 Page 8 of 11




upon my return from active military deployment yet the FEMA telework policy was given. Nor
was it provided to new hire employees. It was only a verbal from management

26. Did you speak with anyone in management regarding the denial of your telework
    request?

answer: Yes, I did

27. Who did you speak with?

answer: I spoke with Benjamin Moncarz who is the Budget Division Director (my 3rd line
supervisor) and Matthew Allen who was the OCFO Sr. Advisor (based on the FEMA telework
appeal policy guidance)

28. When did you speak with he/she?

answer: Approximately, after the holiday’s (January or February 2016). I sent an email to have
documentation of our conversation

29. What response did you receive?

answer: Shalini Benson who was my 2nd line supervisor and not considered part of the executive
staff at the time sent a reply stating there was no appeal process and informed me that there is a
BPAD telework policy that required me to come into the office and she concurred with my 1st
line supervisor Melissa Ellis’s decision. No one in the executive staff replied even though, the
FEMA Telework policy states I had to send my appeal to the executives which is typically
considered the Sr. Advisor, Deputy CFO, and the CFO.

30. Are you aware of any similarly situated employees whose telework requests were
    approved?

answer: Yes

31. If so, can you provide their names, titles, race, and color?

answer: Mark Miller (was Sr. Budget Analyst) GS 14 Caucasian white allowed to telework
100% on a permanent basis

Jennifer Wolthman Accountant GS 14 Caucasian White allowed to telework 100% on a
permanent basis

Donald Bunn (Retired) GS 14 Caucasian white was allowed to telework 100% until shortly
before he retired

Why do you believe your race was a factor in your telework request being denied?



Initials _ARK_____                              6

                                                                                          Tab F-1
                                                                                      Page 7 of 10
       Case 1:18-cv-01580-RCL Document 29-4 Filed 09/09/20 Page 9 of 11




answer: there has been other African American employees (who has left the agency) who
requested the 100% telework privilege and was denied. The denial is never based on work
performance but it has been based on a Caucasian supervisor denying an African American and
using the justification that it’s the supervisor prerogative to choice to approve or deny. The
horrible perception and inventory of employees have a common theme; they are African
American.

Examples:
Reldia Larguet (Retired) African American Denied 100% telework to support her permanent
health challenges
Greg Flippins (went to another federal Agency) African American Denied 100% telework to
support his permanent health challenges


32. Why do you believe your color was a factor in your telework being denied?

answer: I believe color is a factor because my chain of command behavior and decisions are
influences by their racial prejudices. The only difference between the Caucasians who are
granted the privilege and my self who was denied is my color. Our work is very similar and all
work can be performed from home; proven over and over and over again by myself and others.
The supervisor is Caucasian and continuously states in a condescending tone (verbal and
nonverbal) its her choice who she approves and who she doesn’t. Yet she chose to grant the
Caucasians the privilege based on her authority as a supervisor but utilizes the same supervisor
authority to deny me an African American the same privilege.

33. Is there anyone we could speak with that may have knowledge of this incident?

answer: Yes


34. If so, who are they and what knowledge do they have of the incident?

answer:
Jocelyn Chapman: An African American BPAD coworker, aware of the situation and has had to
file a case with the union on Caucasian management
Lisa Baynes (resigned) but is aware of the discriminatory behavior
Sharon Poynter: An African American BPAD coworker, aware of the discriminatory behavior
Joyce Simpkins: an African American BPAD coworker, newly employed and has discussed the
unequitable behavior of Caucasian management
Beverly Pearson: An African American BPAD coworker, aware of the situation and has had to
file a grievance with the union on management; and said to have received favorable results
Charlene Washington: An African American BPAD coworker, aware of the situation and has had
to file a grievance with the union on Shalini Benson (non African American) management
Benjamin Moncarz: Caucasian, 3rd line supervisor Budget Officer
Annemarie Juhiln: Caucasian, 2nd Line Supervisor
Antonio Carter: African American (went to another agency)

Initials _ARK_____                              7

                                                                                          Tab F-1
                                                                                      Page 8 of 10
       Case 1:18-cv-01580-RCL Document 29-4 Filed 09/09/20 Page 10 of 11




Lavonia Michelle Fontane: and African American CFO coworker, was denied the privilege yet
her Caucasian supervisor performed the additional telework at will.
Dr. Cladie Spears: An African American CFO coworker, aware of the situation and is currently
being denied the same privileges as Caucasian coworkers
Carl Bowser: A Caucasian CFO coworker, the telework continuity manager. He maintains all the
approved and denied telework request. Therefore, he is aware of my request and denials
Timothy Willenbucher: A Caucasian Director of Business Operations and was also a part of the
team to implement the Telework policy within the Office of Chief Financial Office (OCFO) and
is aware of the Caucasian Mark Miller’s 100% teleworking
Cherri Price: an African American CFO coworker is the Administrative Officer and is aware
that the Caucasians are permitted the privilege but no African Americans


35. Is there anything else you would care to add?
It has already been proved in several other employee complaint cases filed within OCFO with
the union against Shalini Benson (and other leadership members) exemplifies no integrity

The majority of the employees in the office are aware of the Caucasian people being afforded the
privilege to perform 100% telework and no African American has been afforded the same
privilege for the same length of time

There are some people that work in the office has never met Mark Miller because he hasn’t been
required to come in the office, and very few has seen Jennifer Wolthman

There are times that the Caucasian employees are allowed to telework and do not properly
document it (this information was obtained from general conversation in the office from a few
Caucasian coworkers.

The response from management is continuously that it’s the supervisor discretion to allow the
100% telework privilege, yet it appears they are turning a blind eye to the ethics rule of a
supervisor not performing actions that gives the perception of discriminatory behavior. The
100% telework policy privilege is suppose to be afforded to everyone due to the precedent being
established that the work can be performed at home and it saves the government money and
improve the quality of work-life balance. Yet the Budget Planning and Analysis Division
(BPAD) speaks of a BPAD policy (never seen or published) where the exceptions to the policy
being based on one person’s perception of a situation yet the FEMA telework policy is a
privilege that gives additional guidance on granting the privilege based on accommodations for
the employees

Everyone is said to have a telework agreement in place but the privilege to perform it at the
100% rate is only given to the Caucasians (what I am currently aware of)

There is a large disparity within the BPAD section of how some are allowed to perform
unscheduled telework more than others which again gives off the perception of favoritism or the
privileged and the non privileged



Initials _ARK_____                              8

                                                                                           Tab F-1
                                                                                       Page 9 of 10
      Case 1:18-cv-01580-RCL Document 29-4 Filed 09/09/20 Page 11 of 11


The denjals have never been stated that the mis~;on is not bcing accomplished or the work is not
being perforrnc(I

 The Caucasian Mark Miller's duty station was changed, and as a result. !he ag(,'f\(,'Y pays for his
nigh~ and hotel (which to u1y knowledge the I~ time he was in the office wa.s July 2015) The
justification provided is the fact that his coming to the office is now considcrod a TDY. There are
many African American cmploye~ who have left because of the disparity of treattm,11t of
allowing Caucasian people to utilize privileges l>ut oot. the African American




I have. re,ul the aboiV! statem£.nt ,:Qtl.$i~1ing off.pages. ft is true 011.d t.:(1mplete to the best of ,,v,
knqwf.etlge and belief. I made all the 11.e,:essary c.orrections and additions, initialing next to
each. I have 111,S{I signe,l and initialed each page. 1 u,ulen1.and I.hat the ihformi,tion) have.
given is not to be considered confidential und tlun it may be shown to the interr..,:te,J parties. In
accortlnnce ieith 28 U.S. C Secfion.1746, I dut,11,d undtf /ltHOlties afperjllry /hat /he .al,a,,.,
st'1tements are true and co"cct to the best of kttowledg~. in/1Jrmation and belief.

\~;, ~\.h fi'l'>'-
Signature
                                                            J~lJ~ rk l ]
                                                           Date




Initials




                                                                                                 Tab F-1
                                                                                            Page 10 of 10
